ON MOTION FOR REHEARING.
Per Curiam.
This is an action of false imprisonment. It appears from the testimony that plaintiff was arrested December 1, 1902; remained in custody until December 8th, was then tried, convicted, and sentenced to imprisonment for 60 days. In disposing of this case we held that it must be presumed, under the charge of the court, that the jury found that the plaintiff pleaded guilty, and therefore that he could not recover in this case. By this application for a rehearing appellant represents that this disposition of the case did not determine his contention that his imprisonment for the eight days before trial was illegal. We think he is right, and that, for the purpose of determining the validity of that claim, we must consider another question, viz., was defendant liable in an action for false imprisonment because he issued the warrant for plaintiff’s arrest? The complaint and warrant contained no detailed statement of the facts which constituted plaintiff’s alleged offense. It merely charged in general language that plaintiff was a vagrant, in violation of a specified ordinance. We would be bound to hold that a conviction under such a complaint and warrant would not justify a detention if plaintiff sought relief by *363habeas corpus proceedings. See In the Matter of Sarah Way, 41 Mich. 299 (1 N. W. 1021). But does it follow that defendant, who was a justice of the peace, acting judicially, is responsible as a trespasser because he reached an erroneous decision. Plaintiff contends that it does, and he relies upon our decisions (see Clark v. Holmes, 1 Doug. [Mich.] 390; Shadbolt v. Bronson, 1 Mich. 85; La Roe v. Roeser, 8 Mich. 537; Sheldon v. Hill, 33 Mich. 171; Stensrud v. Delamater, 56 Mich. 144 [22 N. W. 272]) which hold a justice to be a trespasser when he acts without or in excess of jurisdiction. We do not think these decisions applicable. In the case at bar defendant had jurisdiction of the subject-matter, and it was his duty ta judicially determine whether or not a warrant should issue. Had he determined that it should not issue, surely that determination would have been a j udicial act, which might have been corrected if erroneous. His determination was none the less judicial because he erroneously decided that the warrant should issue. To hold him civilly responsible for such an erroneous decision would not only be unjust, but injurious to public interests. In deciding whether or not a warrant should issue, the magistrate should be free to act according to his judgment. If the law made a magistrate civilly responsible if he erroneously issues a warrant, it is obvious that he would be tempted to resolve all doubts against its issuance, and that, in consequence, public interests would suffer because crimes-which should be, would not be, investigated or punished.
The distinction between the above cases and the case at bar is shown by a quotation from the opinion of Justice Christiancy in La Roe v. Roeser, supra:
“ This was not a mere error of judgment in the performance of his judicial duties, such as an erroneous opinion or judgment on the trial of a cause of which he had jurisdiction.”
I think it may be said that no principle of law is better settled than that a judicial officer is not civilly liable for an erroneous judicial decision.
*364Says Justice Cooley :
“Whenever, therefore, the State confers judicial powers upon an individual, it confers them with full immunity from private suits. In effect, the State says to the officer that these duties are confided to his judgment; that he is to exercise his judgment fully, freely, and without favor, and he may exercise it without fear; that the duties concern individuals, but they concern more especially the welfare of the State and the peace and happiness of society; that, if he shall fail in the faithful discharge of them, he shall be called to account as a criminal, but that, in order that he may not be annoyed, disturbed, and impeded in the performance of these high functions, a dissatisfied individual shall not be suffered to call in question his official .action in a suit for damages.” Cooley on Torts (2d Ed.), p. 477.
See, also, Webb’s Pollock on Torts (Am. Ed.), p. 138. This principle was applied in Wheaton v. Beecher, 49 Mich. 348 (13 N. W. 769). There, after this court had determined (see Beecher v. Anderson, 45 Mich. 543 [8 N. W. 539]) that a warrant was so defective that it-did not authorize an arrest, it was held that the parties who obtained that warrant were none the less exempt from responsibility in an action for false imprisonment. This proceeds upon the ground that the judicial determination "by a magistrate having jurisdiction of the subject-matter— who in that case was a justice of the peace — was their protection. It would be absurd to suppose that such judicial determination protected them, but did not protect him.
It results from these views that defendant is not responsible in damages for plaintiff’s imprisonment during the eight days which occurred before his trial. The application for a rehearing must therefore be denied.